Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on May 24, 2021, claim 21 was amended, and claims 7-19 were cancelled. Claims 1-6, 20 and 21 are currently pending in this application.
Allowable Subject Matter
Claims 1-6, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1, 20 and 21, the most relevant reference, US 9,528,685 to Kadowaki, fails to disclose or suggest a color conversion panel comprising a light blocking member disposed on the substrate, wherein a part of the blue light cutting filter is overlapped by the light blocking member along a direction orthogonal to an upper surface of the substrate.
As shown in Fig. 4, Kadowaki discloses a color conversion panel comprising a light blocking member 48 (black matrix) disposed on the substrate 40. However, a part of the blue light cutting filter 49R and 49G is not overlapped by the light blocking member 48 along a direction orthogonal to an upper surface of the substrate 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 4, 2021